Citation Nr: 1207040	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, which awarded service connection for migraine headaches and assigned a 30 percent disability rating effective September 1, 2006.  The Veteran perfected an appeal of the assigned rating.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the symptomatology associated with her migraine headaches presents a greater degree of impairment than reflected by the 30 percent evaluation currently assigned.  

The Board notes that the Veteran last had a QTC examination in September 2009.  There is some indication that her disorder has gotten worse since then.

The Veteran's private treatment records pertaining to migraine headaches were last updated in May 2008 and contain very limited objective evidence, if any, corroborating her lay statements and reports regarding the frequency, consistency, and severity of her migraine headaches and any associated occupational impairment.  Indeed, the Veteran has reported experiencing frequent and prolonged migraine headaches which occurred 6 times per month and lasted for 2 days.  She stated that when in pain, she is unable to leave her bed or operate a motor vehicle or equipment needed to perform her occupational duties as a mail clerk.  She asserts that her migraine headaches are productive of severe economic inadaptability and are a handicap in obtaining and maintaining employment.  

Private treatment records and active medication lists show that from October 2006 to May 2008 she reported a history of migraine headaches and she was prescribed medication for relief that was filled in October 2007, however, the only report of an active migraine headache is dated May 2008.  While the Veteran asserts that the doubling of her migraine medication in May 2008 shows that her migraines have worsened, the May 2008 treatment note shows that the Veteran reported a recent increase in migraine symptoms which required prolonged use of her expired migraine medication.  It was noted that she requested a refill of her migraine medication and "wanted to try a higher dosage."  In addition, while the Veteran asserts that she had to treat migraine headaches with over-the-counter medication due to her inability to leave work to refill her prescription medication, it appears that she sought private treatment on multiple occasions between October 2006 and May 2008 for joint pain for which she was prescribed pain medication; however, there were no reports of active migraines, an increase in migraine symptomatology, or any request for a refill of migraine medication until May 2008.

Moreover, Leave and Earnings Statements from the United States Postal Service and the United States Coast Guard show that the Veteran accrued 24 to 32 hours of sick leave and 24 to 32 hours of annual leave, however, no annual or sick leave was used at either place of employment.  The Veteran asserts that her migraine headaches are productive of severe economic inadaptability, additional lay statements in the record show that she has attributed the need to quit her job at the United States Postal Service and her underemployment or her inability to maintain employment to other service-connected disabilities.  Accordingly, the extent of the Veteran's occupational impairment due to migraine headaches remains unclear.

As such, prior to arranging for the VA examination, the RO/AMC should obtain any outstanding records of VA and/or private evaluation or treatment for migraine headaches dating since the Veteran's October 2006 discharge, to include any outstanding private treatment records from the Chesapeake, Virginia Tricare Clinic dating since October 2007, along with any other outstanding records of post-service treatment appropriately identified by the Veteran.  

In addition, the Veteran's VA Vocational Rehabilitation records and any post-service occupational performance records, occupational treatment records and balances of any sick leave accrued/used at each place of employment dating since August 2006 should be obtained from all employers indicated, to include the United States Postal Service and the United States Coast Guard.  

Appellant should be contacted to ascertain whether she has kept a log or calendar of when the headaches occurred and the duration of the headaches.

Lastly, given the Veteran's statements that her ability to work has been impacted by her service-connected migraine headaches, on remand, the RO should also consider whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for any condition since her August 2006 discharge from service.

In addition, she should be requested to provide the names of all employers with their respective addresses and approximate dates employment dating since August 2006.  Any occupational performance and treatment records and any balances of sick leave accrued/used should be requested from all employers indicated, to include the United States Postal Service and the United States Coast Guard.  

After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  Request and obtain any VA Vocational Rehabilitation records pertaining to the Veteran.  Appellant is also requested to provide any log or calendar that she may have kept concerning the frequency and duration of any headaches.

3.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination by an examiner with the appropriate expertise to determine the current severity of her service-connected migraine headache disability.  The entire claims file, to include any additional treatment and/or employment records obtained as a result of this remand, must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical and occupational history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim on appeal with consideration of all applicable laws and regulations.  Consideration should be given to whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2011).  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



